     Case 5:21-cv-00124-JWH-SHK Document 1 Filed 01/22/21 Page 1 of 11 Page ID #:1



 1
     Thad M. Scroggins, Esq., SBN 299453
     THE LAW OFFICE OF THAD M. SCROGGINS
 2   155 N. Lake Ave., Suite 800
 3
     Pasadena, CA 91101
     Tel: (626) 993-6715
 4   Fax: (626) 226-5594
 5   thad@scrogginsesq.com

 6   Attorneys for Plaintiff, ANTON INTERNATIONAL, INC.
 7
                                  UNITED STATES DISTRICT COURT
 8

 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                      EASTERN DIVISION
11
     ANTON INTERNATIONAL, INC.,                   Case No. 5:21-cv-124
12   a California corporation;
13                                                Assigned to:
                    Plaintiff,
14                                                COMPLAINT FOR:
     v.
15
     NINGBO MIZHIHE IMPORT &                           1. COPYRIGHT INFRINGEMENT
16                                                     2. UNFAIR COMPETITION
     EXPORT CO., LTD, and DOES 1
17   through 50, inclusive;
                                                  [DEMAND FOR JURY TRIAL]
18
                    Defendants.
19

20          Plaintiff ANTON INTERNATIONAL, INC. (hereinafter referred to as
21   “Plaintiff”), by and through its undersigned attorney, alleges on knowledge as to its
22   own acts and otherwise on information and belief as follows:
23                                  JURISDICTION AND VENUE
24          1.      This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101 et
25   seq.
26          2.      This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338
27   (a) and (b).
28   ///
                                                   1
                                               COMPLAINT
     Case 5:21-cv-00124-JWH-SHK Document 1 Filed 01/22/21 Page 2 of 11 Page ID #:2



 1         3.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that
 2   this is the judicial district in which a substantial part of the acts and omissions giving rise
 3   to the claims occurred. Venue is also proper with this District pursuant to 28 U.S.C. §
 4   1391(c)(3) and § 1400(a).
 5                                         THE PARTIES
 6         4.     Plaintiff is a corporation organized and existing under the laws of the State
 7   of California with its principal place of business located at 1590 S Milliken Ave, Suite J,
 8   Ontario, CA 91761.
 9         5.     Upon information and belief, Defendant NINGBO MIZHIHE IMPORT &
10   EXPORT CO., LTD is a Chinese entity with a principal place of business located at
11   Yinzhouqu Shounanjiedao Yinxiandadaodongduan 1299 hao, Room 2303-13, Ningbo,
12   Zhejiang, China 315000, and is doing business in and with the state of California.
13         6.     Upon information and belief, Defendant operates an online business on
14   Amazon.com under the seller names “Doctor Unicorn” and “Cesriter”.
15         7.     Plaintiff is informed and believes and thereon alleges that Defendants DOES
16   1 through 50, inclusive, are other parties not yet identified who have infringed the
17   copyrights that are the subject of this lawsuit, have contributed to the infringement of the
18   aforementioned copyrights, or have engaged in one or more of the wrongful practices
19   alleged herein. The true names, whether corporate, individual or otherwise, of Defendants
20   1 through 50, inclusive, are presently unknown to Plaintiff, which therefore sues said
21   Defendants by such fictitious names, and will seek leave to amend this Complaint to show
22   their true names and capacities when same have been ascertained.
23         8.     Defendant and Does 1 through 50 are collectively referred to as “Defendant”
24   herein.
25         9.     Plaintiff is informed and believes and on that basis alleges that at all times
26   mentioned in this Complaint the Defendant and each of them were the agents, servants,
27   employees, and/or alter egos of each of the other Defendants.
28   ///
                                                    2
                                                COMPLAINT
     Case 5:21-cv-00124-JWH-SHK Document 1 Filed 01/22/21 Page 3 of 11 Page ID #:3



 1                            CLAIMS RELATED TO VA 2-137-556
 2         10.     Plaintiff is the exclusive U.S. licensee of a sculpture, animal costume entitled
 3   Pink Sky Horse (the “Subject Design A”) which has been registered with the United States
 4   Copyright Office under Certificate of Registration number VA 2-137-556, effective date
 5   of July 9, 2018, attached hereto as Exhibit A.
 6         11.     Prior to the acts complained of herein, garments bearing the Subject Design
 7   A had been widely disseminated to numerous parties in the fashion and apparel industries.
 8         12.     Plaintiff is informed and believes and thereon alleges that following the
 9   distribution of the Subject Design A, Defendant distributed and/or sold garments featuring
10   a design which is substantially similar to the Subject Design A (hereinafter “Subject
11   Product A”), including but not limited to products sold on Amazon.com under the
12   following Amazon Standard Identification Numbers (ASINs) under Seller “Doctor
13   Unicorn”: B07TPHCJ9R, B07TJR372B, B07Q8GBV9N, B07L68SJ6Y, B07MN9X5YJ,
14   B08MKWBRT2, B08MKQ27M9, B07RMDV9LM, B07QCWLTZG and under seller
15   “Cesriter”:     B07WD365TF,         B07RKTKP44,          B07Y679CG1,         B07WRTH2J8,
16   B08N65W589, B07WCN1JD4, B07RJPMWCJ, and B08GFJN5KT.
17         13.     A representative sample of the Subject Design A, and exemplar of Subject
18   Product A are set forth hereinbelow:
19                 Subject Design A                               Subject Product A
20

21

22

23

24

25

26

27

28
                                                   3
                                               COMPLAINT
     Case 5:21-cv-00124-JWH-SHK Document 1 Filed 01/22/21 Page 4 of 11 Page ID #:4



 1                            CLAIMS RELATED TO VA 2-146-952
 2         14.     Plaintiff is the exclusive U.S. licensee of a sculpture, animal costume entitled
 3   Blue Sky Horse (the “Subject Design B”) which has been registered with the United States
 4   Copyright Office under Certificate of Registration number VA 2-146-952, effective date
 5   of September 12, 2018, attached hereto as Exhibit B.
 6         15.     Prior to the acts complained of herein, garments bearing the Subject Design
 7   B had been widely disseminated to numerous parties in the fashion and apparel industries.
 8         16.     Plaintiff is informed and believes and thereon alleges that following the
 9   distribution of the Subject Design B, Defendant distributed and/or sold garments featuring
10   a design which is substantially similar to the Subject Design B (hereinafter “Subject
11   Product B”), including but not limited to products sold on Amazon.com under the
12   following Amazon Standard Identification Numbers (ASINs) under Seller “Doctor
13   Unicorn”: B07TPHCJ9R, B07TJR372B, B07Q8GBV9N, B07L68SJ6Y, B07MN9X5YJ,
14   B08MKWBRT2, B08MKQ27M9, B07RMDV9LM, B07QCWLTZG and under seller
15   “Cesriter”:     B07WD365TF,         B07RKTKP44,          B07Y679CG1,         B07WRTH2J8,
16   B08N65W589, B07WCN1JD4, B07RJPMWCJ, and B08GFJN5KT.
17         17.     A representative sample of the Subject Design B, and exemplar of Subject
18   Product B are set forth hereinbelow:
19                 Subject Design B                               Subject Product B
20

21

22

23

24

25

26

27

28
                                                   4
                                               COMPLAINT
     Case 5:21-cv-00124-JWH-SHK Document 1 Filed 01/22/21 Page 5 of 11 Page ID #:5



 1                CLAIMS RELATED TO VAu 1-386-967, COLOR STRIP 1
 2         18.    Plaintiff is the exclusive U.S. licensee of an original pictorial or graphic work
 3   for purposes of textile printing (the “Subject Design C”) which has been registered with
 4   the United States Copyright Office under Certificate of Registration number VAu 1-386-
 5   967, effective date of October 15, 2019, attached hereto as Exhibit C.
 6         19.    Prior to the acts complained of herein, fabric and garments bearing the
 7   Subject Design C had been widely disseminated to numerous parties in the fashion and
 8   apparel industries.
 9         20.    Plaintiff is informed and believes and thereon alleges that following the
10   distribution of the Subject Design C, Defendant distributed and/or sold fabric and/or
11   garments featuring a design which is substantially similar to the Subject Design C
12   (hereinafter “Subject Product C”), including but not limited to products sold on
13   Amazon.com under the following Amazon Standard Identification Numbers (ASINs)
14   under Seller “Doctor Unicorn”: B07L68SJ6Y, B08MKQ27M9, B07QCWLTZG and
15   under seller “Cesriter”: B07WD365TF, B07RKTKP44, B07Y679CG1, B07WRTH2J8,
16   B08N65W589, B07WCN1JD4, B07RJPMWCJ, and B08GFJN5KT.
17         21.    A representative sample of the Subject Design C, and exemplar of Subject
18   Product C are set forth hereinbelow:
19                Subject Design C                               Subject Product C
20

21

22

23

24

25

26

27

28
                                                   5
                                               COMPLAINT
     Case 5:21-cv-00124-JWH-SHK Document 1 Filed 01/22/21 Page 6 of 11 Page ID #:6



 1                CLAIMS RELATED TO VAu 1-386-967, COLOR STRIP 2
 2         22.    Plaintiff is the exclusive U.S. licensee of an original pictorial or graphic work
 3   for purposes of textile printing (the “Subject Design D”) which has been registered with
 4   the United States Copyright Office under Certificate of Registration number VAu 1-386-
 5   967, effective date of October 15, 2019, attached hereto as Exhibit C.
 6         23.    Prior to the acts complained of herein, fabric and garments bearing the
 7   Subject Design D had been widely disseminated to numerous parties in the fashion and
 8   apparel industries.
 9         24.    Plaintiff is informed and believes and thereon alleges that following the
10   distribution of the Subject Design D, Defendant distributed and/or sold fabric and/or
11   garments featuring a design which is substantially similar to the Subject Design D
12   (hereinafter “Subject Product D”), including but not limited to products sold on
13   Amazon.com under the following Amazon Standard Identification Numbers (ASINs)
14   under Seller “Doctor Unicorn”: B07Q8GBV9N, B07MN9X5YJ, B08MKWBRT2,
15   B07QCWLTZG            and   under   seller    “Cesriter”:   B07WD365TF,      B07RKTKP44,
16   B07Y679CG1, B07WRTH2J8, B08N65W589, B07WCN1JD4, B07RJPMWCJ, and
17   B08GFJN5KT.
18         25.    A representative sample of the Subject Design D, and exemplar of Subject
19   Product D are set forth hereinbelow:
20                Subject Design D                                Subject Product D
21

22

23

24

25

26

27

28
                                                      6
                                                  COMPLAINT
     Case 5:21-cv-00124-JWH-SHK Document 1 Filed 01/22/21 Page 7 of 11 Page ID #:7



 1                 CLAIMS RELATED TO VAu 1-386-967, COLOR STRIP 3
 2         26.     Plaintiff is the exclusive U.S. licensee of an original pictorial or graphic work
 3   for purposes of textile printing (the “Subject Design E”) which has been registered with
 4   the United States Copyright Office under Certificate of Registration number VAu 1-386-
 5   967, effective date of October 15, 2019, attached hereto as Exhibit C.
 6         27.     Prior to the acts complained of herein, fabric and garments bearing the
 7   Subject Design E had been widely disseminated to numerous parties in the fashion and
 8   apparel industries.
 9         28.     Plaintiff is informed and believes and thereon alleges that following the
10   distribution of the Subject Design E, Defendant distributed and/or sold fabric and/or
11   garments featuring a design which is substantially similar to the Subject Design E
12   (hereinafter “Subject Product E”), including but not limited to products sold on
13   Amazon.com under the following Amazon Standard Identification Numbers (ASINs)
14   under Seller “Doctor Unicorn”: B07TPHCJ9R, B07RMDV9LM and under seller
15   “Cesriter”:     B07WD365TF,          B07RKTKP44,          B07Y679CG1,         B07WRTH2J8,
16   B08N65W589, B07WCN1JD4, B07RJPMWCJ, and B08GFJN5KT.
17         29.     A representative sample of the Subject Design E, and exemplar of Subject
18   Product E are set forth hereinbelow:
19                 Subject Design E                               Subject Product E
20

21

22

23

24

25

26

27

28
                                                    7
                                                COMPLAINT
     Case 5:21-cv-00124-JWH-SHK Document 1 Filed 01/22/21 Page 8 of 11 Page ID #:8



 1                 CLAIMS RELATED TO VAu 1-386-967, COLOR STRIP 4
 2         30.     Plaintiff is the exclusive U.S. licensee of an original pictorial or graphic work
 3   for purposes of textile printing (the “Subject Design F”) which has been registered with
 4   the United States Copyright Office under Certificate of Registration number VAu 1-386-
 5   967, effective date of October 15, 2019, attached hereto as Exhibit C.
 6         31.     Prior to the acts complained of herein, fabric and garments bearing the
 7   Subject Design F had been widely disseminated to numerous parties in the fashion and
 8   apparel industries.
 9         32.     Plaintiff is informed and believes and thereon alleges that following the
10   distribution of the Subject Design F, Defendant distributed and/or sold fabric and/or
11   garments featuring a design which is substantially similar to the Subject Design F
12   (hereinafter “Subject Product F”), including but not limited to products sold on
13   Amazon.com under the following Amazon Standard Identification Numbers (ASINs)
14   under Seller “Doctor Unicorn”: B07TPHCJ9R, B07RMDV9LM and under seller
15   “Cesriter”:     B07WD365TF,          B07RKTKP44,          B07Y679CG1,         B07WRTH2J8,
16   B08N65W589, B07WCN1JD4, B07RJPMWCJ, and B08GFJN5KT.
17         33.     A representative sample of the Subject Design F, and exemplar of Subject
18   Product F are set forth hereinbelow:
19                 Subject Design F                                Subject Product F
20

21

22

23

24

25

26

27

28
                                                    8
                                                COMPLAINT
     Case 5:21-cv-00124-JWH-SHK Document 1 Filed 01/22/21 Page 9 of 11 Page ID #:9



 1                                FIRST CLAIM FOR RELIEF
 2                                 (For Copyright Infringement)
 3         34.    Plaintiff realleges and incorporates by reference all allegations in paragraphs
 4   1 through 22 in the above as if fully set forth herein.
 5         35.    Plaintiff is informed and believes and thereon alleges that Defendant had
 6   access to the Subject Design A, Subject Design B, Subject Design C, Subject Design D,
 7   Subject Design E, and Subject Design F (collectively, the “Subject Designs”), including,
 8   without limitation, through (a) access to illegally distributed copies of the Subject Designs
 9   by third-party vendors and/or DOE Defendants, including without limitation international
10   and/or overseas converters and printing mills; and (b) access to garments in the
11   marketplace manufactured with lawfully printed fabric bearing the Subject Designs.
12         36.    Plaintiff is informed and believes and thereon alleges that Defendant
13   manufactures garments and/or is a garment vendor. Plaintiff is further informed and
14   believes and thereon alleges that Defendant has an ongoing business relationship with
15   DOE Defendant retailers, and each of them, and supplied garments to said retailers, which
16   garments infringed the Subject Designs in that said garments were (a) constructed in a
17   style that was identical or substantially similar to the Subject Design A and Subject Design
18   B or were an illegal modification thereof; and (b) composed of fabric which featured
19   unauthorized print designs that were identical or substantially similar to the Subject
20   Design C, Subject Design D, Subject Design E and Subject Design F or were an illegal
21   modification thereof.
22         37.    Plaintiff is informed and believes and thereon alleges that Defendant
23   infringed the copyrights in the Subject Designs by creating, making and/or developing
24   directly infringing and/or derivative works from the Subject Designs and by producing,
25   distributing and/or selling Subject Products through a nationwide network of retail stores,
26   catalogues, and on-line websites including, but not limited to, Amazon.com.
27         38.    Due to Defendant’s acts of infringement, Plaintiff has suffered damages in
28   an amount to be established at trial.
                                                   9
                                               COMPLAINT
     Case 5:21-cv-00124-JWH-SHK Document 1 Filed 01/22/21 Page 10 of 11 Page ID #:10



 1           39.    Due to Defendant’s acts of copyright infringement as alleged herein,
 2    Defendant has obtained profits they would not otherwise have realized but for their
 3    infringement of the Subject Designs. As such, Plaintiff is entitled to disgorgement of
 4    Defendant’s profits attributable to the infringement of the Subject Designs in an amount
 5    to be established at trial.
 6           40.    Plaintiff is informed and believes and thereon alleges that Defendant has
 7    committed copyright infringement with actual or constructive knowledge of Plaintiff’s
 8    rights such that said acts of copyright infringement were, and continue to be, willful,
 9    intentional and malicious.
10                                  SECOND CLAIM FOR RELIEF
11                                    (For Unfair Competition)
12           41.    Plaintiff realleges and incorporates by reference all allegations in paragraphs
13    1 through 40 in the above as if fully set forth herein.
14           42.    Section 17200 of the California Business and Professions Code prohibits
15    unfair competition, including “any unlawful, unfair or fraudulent business act or
16    Practice…”.
17           43.    By engaging in the alleged conduct, Defendant has engaged in unlawful,
18    unfair, or fraudulent business acts of unfair competition in violation of Sections 17200, et
19    seq., and California common law. This conduct includes, but is not limited to, Defendant’s
20    unauthorized use of the Subject Designs.
21           44.    As an actual and proximate result of Defendant’s unfair competition,
22    Defendant has unjustly enriched themselves by, among other things, obtaining profits,
23    depriving Plaintiff of the compensation to which it is rightly entitled. Plaintiff is thus
24    entitled to restitution of such sums in an amount to be proved at trial.
25    ///
26    ///
27    ///
28    ///
                                                    10
                                                COMPLAINT
     Case 5:21-cv-00124-JWH-SHK Document 1 Filed 01/22/21 Page 11 of 11 Page ID #:11



 1                                     PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff prays for judgment as follows:
 3          a.     That Defendant and their respective agents and servants be enjoined from
 4    importing, manufacturing, distributing, offering for sale, selling or otherwise trafficking
 5    in any product that infringes the copyrights in the Subject Designs;
 6          b.     That Plaintiff be awarded all profits of Defendant, plus all losses of Plaintiff,
 7    the exact sum to be proven at the time of trial, or, if elected before final judgment, statutory
 8    damages as available under the Copyright Act, 17 U.S.C. § 101 et seq.;
 9          c.     That Defendant be ordered to pay to Plaintiff punitive damages as a result of
10    Defendant’s deliberate and willful misconduct;
11          d.     That Plaintiff be awarded its attorneys’ fees as available under the Copyright
12    Act U.S.C. § 101 et seq.;
13          e.     That Plaintiff be awarded pre-judgment interest as allowed by law;
14          f.     That Plaintiff be awarded the costs of this action; and
15          g.     That Plaintiff be awarded such further legal and equitable relief as the Court
16    deems proper.
17          Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P. 38
18    and the 7th Amendment to the United States Constitution.
19

20    Dated: January 22, 2021           THE LAW OFFICE OF THAD M. SCROGGINS
21
                                               By:    /s/ Thad M. Scroggins
22                                                    Thad M. Scroggins, Esq.
23
                                                      Attorney for Plaintiff,
                                                      ANTON INTERNATIONAL, INC.
24

25

26

27

28
                                                     11
                                                 COMPLAINT
